„ ^      December 4th,2015
Date:                                          Luciano Vargas Fadilla
                                               TDCJS1892209
                                               String fellow Unit
                                               1200     FM 655
                                               Rosharon,       Texas
                                                               77583
Clerk
Court of Criminal Appeals of Texas
P.O.    Box-    12308
Capitol Station                               Re: Tr. Ct. No.69079
Austin, Texas 78711                           COA NO.01-13-00969-CR
                                              PD    -0193-15



Dear    Clerk
                On 4-17-2015, I filed a Pro-Se Petition for Discretionary
review with your office.        On 5-13-2015 this Honorable Court refused
my Petition, and no explanation was ever given to me, as to why it
was refused?        Was there an opinion given as to~why it was'refused?
I am seeking respectfully your assistance in obtaining an understanding,
as to what error was committed that brought about this refusal of my
PDR that was received by your office.  And what avenues I now have to
obtain redress, now that my PDR has been denied.
Please respond as soon as possible.




                                          <Xvc,/\Mol&d'//A V
                                           Pro-Se




                                                           RECEIVED W    .r<:
                                                    'court OF CRIMINALAPPEALS
                                                         DEC 07 2B6
                                                       Abel Acosta, Cteik